FILED
                             NOT FOR PUBLICATION                           MAY 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EDUARDO ARTURO CARDENAS-                         No. 13-70213
SOSA,
                                                 Agency No. A205-314-034
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Eduardo Arturo Cardenas-Sosa, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to remand based on ineffective assistance of counsel. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of a motion to remand, Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005),

and review de novo questions of law, Mohammed v. Gonzales, 400 F.3d 785, 791-

92 (9th Cir. 2005). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Cardenas-Sosa’s motion to

remand on the ground that he did not establish prejudice where he has not

identified what additional evidence his former counsel should have submitted to

the immigration judge in support of cancellation of removal, or articulated a

specific claim for additional forms of relief. See id. at 793-94 (prejudice results

when counsel’s performance “was so inadequate that it may have affected the

outcome of the proceedings”); see also Ortiz v. INS, 179 F.3d 1148, 1153-54 (9th

Cir. 1999) (no prejudice where petitioners failed to describe the evidence that

counsel incompetently failed to introduce). It follows that his due process claim

fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and

prejudice to prevail on a due process claim).

      We lack jurisdiction to review Cardenas-Sosa’s unexhausted claim that he

received ineffective assistance from his former attorney who represented him

before the BIA. See Puga v. Chertoff, 488 F.3d 812, 815-816 (9th Cir. 2007)

(ineffective assistance of counsel claims must be raised in a motion to reopen

before the BIA).


                                           2                                     13-70213
      The Clerk shall also serve a copy of the order on Cardenas-Sosa at Pinal

County Adult Detention Center, 971 N. Jason Lopez Circle, Building B, Florence,

AZ 85132. Cardenas-Sosa is reminded that local court rules require petitioner to

keep the court informed of his current address. See 9th Cir. R. 46-3.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  13-70213